 

PROJECT ORIGINATION AGREEMENT

 

THIS PROJECT ORIGINATION AGREEMENT (this “Agreement”) is made and entered
effective as of September 1, 2017 (the “Effective Date”) by and between JSE
HOMES 1 LLC, a Virginia limited liability company (“Company”), with registered
address at 408 North 6-th Avenue, Suite C, Hopewell, Virginia 23860, and HELPFUL
ALLIANCE COMPANY INC., a Florida Corporation with registered address at 700 W
Hillsboro Blvd., Suite 1-100, Deerfield Beach, FL 33441, acting singly or
together with its subsidiaries and affiliates (“Alliance”).

 

RECITALS

 

WHEREAS, the Company hereby retains the Alliance’s management for project
origination services, feasibility studies and pro-forma modeling for 3
prospective land acquisition and development opportunities.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter exchanged,
the parties agree as follows:

 

1. Project Origination Services. The Alliance, directly and/or through one or
more of its subsidiaries and/or affiliates, will provide management for project
origination services, feasibility studies and pro-forma modeling for 3
prospective land acquisition and development opportunities (collectively the
“Services”).     2. Compensation.

 

  (a) Project Origination Fee. As compensation for Alliance’s services under
this Agreement, the Company shall pay, or cause to be paid, to Alliance the
project origination fee in the amount of Fifty Thousand ($50,000) U.S. Dollars
due and payable upon commencement of the Services (“Compensation”).         (b)
Final Payment. The Compensation shall be final and non-refundable.         (c)
No Other Payments. Unless otherwise agreed by the Company in writing.        
(d) Default. Unless otherwise agreed by the Alliance in writing, the
Compensation shall be paid within Twenty (20) business days from the date of
commencing of the Services. If the Company fails to remit a payment under the
Payment Request, the Company shall pay to the Alliance an interest on any amount
unpaid (the “Interest”), which shall accrue at the rate of 18% per year
compounding monthly (the “Interest Rate”) or the maximum rate allowed by
applicable law, whichever is higher.

 

3. Term. The term of this agreement shall commence on the Effective Date and
shall terminate on the date on which all Services are rendered in full. Any of
the Alliance’s obligations that have accrued prior to the termination of this
Agreement shall survive the termination of this Agreement.     4. Assignment.
This Agreement shall not be assignable by either the Alliance or the Company
without the prior written consent of the other party, such consent not to be
unreasonably withheld.

 



  Page 1 of 3

 

 



5. Indemnification. The Company and the Alliance shall indemnify, defend and
save harmless each other from and against all Claims, as that term is defined,
based upon the indemnifying party’s negligence or intentional misconduct. As
used herein, “Claims” shall mean all claims, suits, proceedings, actions,
demands, causes of action, responsibility, liability, judgments, executions,
damages, loss and expense (including attorney’s fees).     6. Notices. All
notices called for hereunder shall be deemed delivered one day after having been
posted in the United States mail, postage prepaid, at the address shown on the
signature page of this Agreement, which address may be changed by either party
by giving notice as called for herein.     7. Entire Agreement. This is the
record of the parties’ agreement with respect to the subject matter thereof. The
Company and the Alliance intend the terms and conditions of this Agreement to
constitute the final, complete, and completely integrated terms and conditions
to which they intend to be bound, and they do not intend to be bound by any
other agreements, promises, conditions or representations, written or oral, of
whatsoever kind or nature, including, without limitation, any trade usage or
course of dealing which the Company and the Alliance hereby intend to be
negated.     8. Dispute Resolution. The Parties agree to use their respective
reasonable commercial efforts in good faith to resolve any disputes arising out
of or related to this Agreement. To the extent that the dispute in question
cannot be resolved through such normal business practices, it shall first be
submitted to mediation before a professional mediator, mutually agreeable to the
Parties, for a period to last no more than ninety (90) days, and if such dispute
is not settled within such time, it shall then be settled by binding arbitration
before a single arbitrator in Broward County, Florida, in accordance with the
rules of the American Arbitration Association. The decision of the arbitrator
shall be in writing with written findings of fact and shall be final and binding
on the Parties. The costs of arbitration, including the fees and expenses of the
arbitrator, shall be shared equally by the Parties. Each party shall bear the
cost of preparing and presenting its case. The arbitrator shall be empowered to
award money damages, but shall not be empowered to award consequential damages,
indirect damages, special damages, punitive or exemplary damages or specific
performance. The award may be confirmed and enforced in any court of competent
jurisdiction. This section provides the sole recourse for the settlement of any
disputes arising out of, in connection with, or related to this Agreement,
except that a party may seek a preliminary injunction or other injunctive relief
in any court of competent jurisdiction if in its reasonable judgment such action
is necessary to avoid irreparable harm.     9. Waiver. No waiver of any term or
right in this Agreement shall be effective unless in writing, signed by an
authorized representative of the waiving party. Any waiver of any provision of
this Agreement shall not constitute a waiver of any other provision or of the
same provision in the future.     10. Governing Law. Any and all matters of
dispute between the parties to this Agreement, whether arising from the
Agreement itself or arising from alleged extra contractual facts prior to,
during or subsequent to the Agreement, including, without limitation, fraud,
misrepresentation, negligence or any other alleged tort or violation of the
contract, shall be governed by, construed, and enforced in accordance with the
laws of State of Florida, regardless of the legal theory upon which such matter
is asserted, not including State of Florida choice of laws rules but including
its statutes of limitations.

 

  Page 2 of 3

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date first written above.

 

COMPANY:   ALLIANCE:       By: /s/ Yakov Eroshevskiy   By: /s/ Sergey Gurin  

Yakov Eroshevskiy, CEO



    Sergey Gurin, Vice President and CFO

 

  Page 3 of 3

 

 

 

 

